Name: Regulation (EEC) No 1913/69 of the Commission of 29 September 1969 on the granting and the advance fixing of the export refund on cereal-based compound feeding-stuffs
 Type: Regulation
 Subject Matter: agricultural activity;  trade policy;  prices;  information technology and data processing;  foodstuff
 Date Published: nan

 Official Journal of the European Communities 403 30.9.69 Official Journal of the European Communities No L 246/11 REGULATION (EEC) No 1913/69 OF THE COMMISSION of 29 September 1969 on the granting and the advance fixing of the export refund on cereal-based compound feeding-stuffs feeding-stuffs , namely maize, and which, therefore, has been used for calculating the variable component of the levy ; Whereas adjustment of the refund fixed in advance should be made on the basis of the threshold price for ingredients on which the levy has been based, namely maize ; whereas the adjustment should take into account the cereal products content; whereas, for the sake of simplicity , the adjustment should be made by applying coefficients corresponding to a grading of compound feeding-stuffs according to their cereal products content; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Cereals ; THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation No 120/67/EEC1 of 13 June 1967 on the common organisation of the market in cereals, as last amended by Regulation (EEC) No 1398/69 ,2 and in particular Articles 16 ( 6) and 24 thereof; Having regard to Council Regulation (EEC) No 968/683 of 15 July 1968 on the system to be applied to cereal-based compound feeding-stuffs , and in particular Article 7 (5 ) thereof; Whereas in accordance with Article 7 (1 ) of Regulation (EEC) No 968/68, the export refund on cereal-based compound feeding-stuffs must be fixed with reference only to products normally used in their manufacture for which a refund may be fixed; Whereas for this purpose account should be taken only of products entering into compound feeding-stuffs in such quantity and having such characteristics as are truly representative of the composition of the cereal-based feeding-stuffs in question, for example cereals, cereal flours and unprepared products derived from the milling or treatment of cereals ; and other products which are secondary or insignificant components of this type of feeding-stuffs should be excluded; Whereas, in order to determine the amount of the refund on these various cereal products, account should be taken of the levies applicable in the month prior to exportation on the one which is the most commonly used in the manufacture of compound HAS ADOPTED THIS REGULATION : Article 1 During a given month the export refund on cereal-based compound feeding-stuffs shall be fixed per 100 kg of compound feeding-stuffs , on the basis of the average of the levies per 100 kg of maize calculated for the first twenty-five days of the month preceding the month of exportation and adjusted on the basis of the threshold price for maize in force during the month of exportation and of the cereal products content. Article 2 1 . The exporter shall declare to the competent agencies the full composition of the cereal-based compound feeding-stuffs, giving the percentages of each kind of product entering therein broken down by tariff headings. 2. Member States shall take all necessary measures to ensure the accuracy of such declaration . 1 OJ No 117, 19.6.1967, p. 2269/67. 2 OJ No L 179, 21.7.1969, p . 13 . 3 OJ No L 166, 17.7.1968 , p . 2 . 404 Official Journal of the European Communities Article 3 (b ) the total quantities of cereal-based compound feeding-stuffs for which export licences have been issued under the refund system; (c) the quantities exported under inward processing arrangements ; ( d) the quantities for which export licences have been issued with advance fixing of the refund. These particulars shall be broken down by the specific rates of levy or refund on the products . The adjustment of the refund fixed in advance on the basis of the threshold price for maize, in accordance with Article 8 of Regulation (EEC) No 968/68, shall be effected by increasing or reducing the refund by the difference between the threshold prices per 100 kg of maize in force respectively during the month when application for the licence was made and during the month of exportation, multiplied by the coefficient in column 2 of the table in the Annex which corresponds to the cereal products content of the compound feeding-stuffs for which the export refund has been fixed in advance. Article 4 Article 5 Member States shall communicate to the Commission, not later than the Wednesday of each yveek, the following particulars in respect of the preceding week: (a) the total quantities of cereal-based compound feeding-stuffs for which import licences have been issued; Commission Regulation (EEC) No 1252/691 of 30 June 1969 on the granting and the advance fixing of the export refund on cereal-based compound feeding-stuffs is hereby repealed. This Regulation shall enter into force on 1 October 1969 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 September 1969 . For the Commission The President Jean REY 1 OJ No L 158 , 1.7.1969, p . 44. ANNEX Adjustment of the export refund fixed in advance Cereal products content1 (by weight) Coefficient 1 2 not more than 5% more than 5% but not more than 15% more than 15% but not more than 30% more than 30% but not more than 50% more than 50% 0 00 010 0-20 0-40 0-60 1 Products falling within Chapter 10 and headings Nos 11.01 and 11.02 (excluding subheading No. 1102 F) or the Common Customs Tariff shall be considered as cereal products.